Citation Nr: 0107595	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
compensation for his asthma.  The veteran, who had active 
service from December 1966 to June 1970, appealed that 
decision to the Board.  For reasons explained below, the 
Board finds that the issue on appeal is more appropriately 
stated as entitlement to a rating in excess of 10 percent for 
asthma.


REMAND

The appeal arises out of the veteran's claim for compensation 
for his service-connected asthma.  A review of the record 
reveals that service connection for asthma was awarded in a 
July 1970 rating decision, which assigned a 10 percent 
rating, effective from June 1970.  In July 1971 the veteran 
failed to report for an examination and the RO terminated 
payment of his award.  In March 1997, the rating was 
continued and he was advised that an examination would be 
scheduled if he was willing to report.  The rating reflected 
that the 10 percent rating had been in effect since June 
1970.  In a May 1997 rating action it was noted that the 
veteran's award had been terminated for failure to report for 
an examination.  The status of his claim was continued as 
insufficient to evaluate and that to determine the current 
evaluation an examination was required.  The rating again 
reflected that the 10 percent rating was effective from June 
1970.  The veteran's rating was not reduced in June 1970, but 
rather the payment of the award had been terminated.  In a 
May 1999 rating, following a VA examination in April 1999, 
the RO reduced the veteran's rating to non compensable, 
effective from January 1999.  It appears, however, that while 
the veteran's award of payments had been previously 
terminated, the actual rating of 10 percent, in effect since 
June 1970, is protected.  The veteran's award of benefits was 
terminated in 1971 for failure to report for an examination, 
but no reduction in the rating was accomplished.  A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 C.F.R. § 3.951.  It appears that the 
rating of 10 percent is protected while the actual payment of 
the award was terminated.  However, in order to receive an 
award of compensation the veteran must cooperate so that the 
disability may be appropriately evaluated. 

A preliminary review of the evidence reveals that in April 
1999 a VA examination was conducted, including a pulmonary 
function test (PFT).  The veteran gave a history of shortness 
of breadth about 3-4 times a week.  He did not use any 
inhalers or medication.  It was noted that he smoked a pack 
of cigarettes a day for 35 years.  He was described as well 
developed, well nourished and not in acute cardiorespiratory 
distress.  There was normal chest expansion.  Breath sounds 
were present and there were no wheezes.  Pulmonary function 
studies were undertaken, but it was reported that the test 
was inaccurate and the veteran refused to cooperate.  A 
repeat study was suggested.  The examiner noted an assessment 
of "poor effort," stating that the "Patient could not 
cooperate for the study, however, restrictive impairment is 
possible."  Further, the examiner recalled that the veteran 
"declined to repeat the PFT as he is a cardiac patient and 
may have a heart attack."  It is unclear from the examiner's 
report whether participating in the PFT places the veteran at 
a heightened risk of harm, and if so, what alternatives might 
be employed to evaluate the veteran's present asthma 
condition.  In view of this further examination is necessary 
and the veteran is advised that failure to cooperate could 
result in an adverse determination of his claim.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, and the 
examination was scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2000).  The Board further emphasizes for the veteran that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Furthermore, the Board notes that the veteran provided the VA 
examiner with a history of, among other things, being 
hospitalized in the past five years and seen at the emergency 
room (specifically at Sinai Hospital) as recently as February 
1999.  Although Sinai Hospital medical records dating before 
1997 are part of the evidence of record, the Board found no 
evidence of more recent private medical records in the file.  
Further, while the evidence of record shows that the veteran 
was asked to provide information needed to obtain the medical 
records of those visits, it is unclear whether the RO 
subsequently made any further attempts to obtain these 
records. 

Finally, while the veteran's appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§5102, 5103, 5103A, and 
5107).  Among other things, the law requires VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In addition, VA must inform the claimant as to 
what evidence the claimant is to provide and what evidence, 
if any, VA will attempt to obtain on the veteran's behalf.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any physician(s) from whom 
he sought treatment for his asthma, and 
whose records are not already in the 
claims file.  After obtaining any 
necessary authorizations, the RO should 
contact any identified sources and obtain 
any relevant records they may have.  The 
RO should specifically request a release 
of information for Sinai Hospital to 
determine whether there are any medical 
records after 1996 regarding this 
veteran.  All records obtained through 
the above development efforts should be 
associated with the claims file.

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and severity of his 
service-connected asthma.  The claims 
file and a copy of this remand should be 
provided to the VA examiner to utilize in 
conducting an evaluation of the veteran's 
disorder.  All evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  With respect to 
pulmonary function testing, the examiner 
is asked initially to render an opinion 
as to whether the veteran's participation 
in such a test-considering his present 
physical circumstances-is likely to 
place him at increased risk of harm.  If 
the examiner concludes that participating 
in such testing will not place the 
veteran at increased risk of harm, the 
veteran should be asked to participate 
and advised that without the test 
results, the VA may be unable to evaluate 
and rate his condition.  If the examiner 
concludes that participating in the 
testing will place the veteran at an 
increased risk of harm, then the VA 
examiner is asked to give an opinion, 
with as much detail as possible, as to 
the current nature of the veteran's 
asthma, including whether it is currently 
symptomatic, the degree of severity, and 
whether the veteran requires any 
inhalation or oral bronchodilator 
therapy, or any inhalation anti-
inflammatory medication.  The examiner is 
requested to review all pertinent records 
associated with the claims file to 
include any and all records obtained 
through the development outlined above to 
determine the present severity of his 
asthma.  Based on the examination and 
review of the record the examiner should 
include a detailed rationale for all 
opinions expressed. 
  
3.  Upon completion of the above 
development, the RO should again review 
the case on the basis of the additional 
evidence obtained.  Any additional action 
deemed necessary to satisfy the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


 

